DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed June 21, 2022 in response to the Office Action of March 21, 2022, is acknowledged and has been entered. Claims 1-4, 6-20 are pending and being examined. Claim 5 is canceled. Claim 1 is amended. Claims 11-20 are new. 

Claim Objections
2.	Claims 6 and 7 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Maintained Rejection
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	 Claims 1-4, 8-20 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method for the treatment of cancer comprising administration of a compound to a human patient, wherein said compound comprises a single-domain antibody which binds to a human CD1d and is capable of inducing activation of CD1d-restricted T cells, and the single-domain antibody has partially defined CDR sequences comprising up to 20% sequence discrepancy from CDR1-3 SEQ ID NOs:33, 54, and 75.
Dependent claims recite the compound further having the following functions:
Capable of activating invariant NK T cells;
Capable of stimulating glycolipid induced activation of invariant NK T cells (iNKT cells); and
Capable of stimulating alpha-galactosyl ceramide induced activation of invariant NK T cells.
The claims are drawn to a vast genus of single domain antibody variants that can have up to 20% sequence discrepancy from any or all CDR SEQ ID NOs:33, 54, and 75, and up to 10% sequence discrepancy from SEQ ID NO:12, having any amino acid mutations anywhere, wherein the single domain antibody is required to perform the claimed functions listed above.
The instant specification discloses 21 isolated and sequenced VHH domains that bind to CD1d in Table 1 that are encoded by amino acid SEQ ID NOs:1-21, wherein VHH12 (SEQ ID NO:12) comprises CDRs1-3 encoded by SEQ ID NOs:33, 54, and 75, respectively, as recited in instant claims 6 and 7. VHH12 shares very little homology with the CDRs of the other listed VHH domains, for example, its CDRs1-3 only share 60%, 64%, and 21% homology with CDRs1-3, respectively, in VHH1 (17-1E) (see Table 2). A sequence search of VHH12, SEQ ID NO:12, reveals that of all the VHH domains listed in Table 1, VHH24 (SEQ ID NO:21) has the closest homology with only 79% total homology and at least 16 mismatches in the CDRs (see sequence alignment below).
RESULT 4
US-16-666-734-21
; Sequence 21, Application US/16666734
; Publication No. US20200115450A1
; GENERAL INFORMATION
;  APPLICANT: LAVA THERAPEUTICS B.V.
;  APPLICANT:VAN DER VLIET, Johannes Jelle
;  APPLICANT:DE GRUIJL, Tanja Denise
;  APPLICANT:VERHEUL, Hendrik Marinus Willem
;  APPLICANT:DE BRUIN, Rene Cornelia Gerarda
;  APPLICANT:LAMERIS, Roeland
;  TITLE OF INVENTION: SINGLE DOMAIN ANTIBODIES TARGETING CD1D
;  FILE REFERENCE: VANDERVLIET1
;  CURRENT APPLICATION NUMBER: US/16/666,734
;  CURRENT FILING DATE: 2019-10-29
;  PRIOR APPLICATION NUMBER: 15/546,406
;  PRIOR FILING DATE: 2017-07-26
;  PRIOR APPLICATION NUMBER: PCT/NL2016/050064
;  PRIOR FILING DATE: 2016-01-27
;  NUMBER OF SEQ ID NOS: 84
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-16-666-734-21

  Query Match             79.0%;  Score 506.5;  DB 20;  Length 121;
  Best Local Similarity   82.8%;  
  Matches  101;  Conservative    4;  Mismatches   16;  Indels    1;  Gaps    1;

Qy          1 QVQLVESGGGLVQAGGSLRLSCAASGSMFSDNVMGAIRWSGESPYYVDSVKGTIRTGGST 60
              |||||||||||||||||||||||||||:|| | ||||||||||||| ||||| | : |||
Db          1 QVQLVESGGGLVQAGGSLRLSCAASGSIFSINAMGAIRWSGESPYYADSVKGVISSSGST 60

Qy         61 NYADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCRHTIPVPSTPYDYWGQGTQVTV 120
              |||||||||||||||||||| |||||||| ||||||||   :      |:||||||||||
Db         61 NYADSVKGRFTISRDNAKNTAYLQMNSLKVEDTAVYYCAAHV-AGFDEYNYWGQGTQVTV 119

Qy        121 SS 122
              ||
Db        120 SS 121

With regards to function of VHH12, the instant specification discloses ([111-112]):
“In addition to the data shown above, additional experiments were performed using VHH12. The results of the experiments are shown in FIG. 9, FIG. 10 and FIG. 11. FIG. 9 shows induction of iNKT cell degranulation (left) and cytotoxicity against CD1d+ tumor cells line (right). FIG. 10 shows induction of iNKT cell cytotoxicity against CD1d+ primary multiple myeloma cells. FIG. 11 shows induction of iNKT cell cytokine production by anti-CD1d VHH12. For detection of cytokine production HeLa-CD1d cells were pulsed with vehicle control, OCH (a sphingosine truncated derivative of alpha-galactosylceramide (alpha-GC); glycolipid reported to induce Th2-cytokine production in iNKT cells) or αGC, incubated with anti-CD1d VHH and controls and co-cultured with iNKT for 24 h after which supernatants were analyzed (by Cytometric Bead Assay; CBA). N=4; *p<0.05; ****p<0.0001. The anti-CD1d VHH shown is VHH12.”

Thus, the instant specification, describes 21 structurally distinct VHH domains that bind CD1d, as SEQ ID NOs:1-21, of which VHH12 comprises SEQ ID NO:12 and  CDRs1-3 represented by SEQ ID NOs:33, 54, and 75, that functions as claimed. The specification does not disclose any other representative CD1d single-domain antibodies that function as claimed. The specification does not disclose any other representative variants of VHH12 having less than 100% homology to SEQ ID NO:12 or less than 100% homology to CDRs 1-3, SEQ ID NOs:33, 54, and 75 that function as claimed. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of single-domain antibodies that bind to human CD1d, treat cancer, induce activation of CD1d-restricted T cells, and function as claimed and listed above.
To provide adequate written description and evidence of possession of the claimed single-domain antibody genus, the instant specification can structurally describe representative single-domain antibodies that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for single-domain antibodies that bind human CD1d and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The human CD1d antigen provides no information about the structure of an antibody that binds to it and performs the claimed functions.
In this case, the only factor present in the claims is a recitation of the single-domain antibody partial sequence structure and function as listed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only 21 structurally unrelated VHH domains that bind to CD1d, including single domain antibody VHH12 SEQ ID NO:12 comprising CDR SEQ ID NOs:33, 54, and 75 that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The instant specification fails to describe a representative number of single-domain antibody sequences for the vast genus of CD1d antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to practice the claimed method.
Applicants have not established any reasonable structure-function correlation with regards to the sequences in the VHH SEQ ID NO:12 or amino acids in CDR SEQ ID NOs:33, 54, and 75 that can be altered and still maintain human Cd1d binding function and function as required in the claimed method. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of single domain antibodies required to practice the claimed invention. One could not reasonably or predictably extrapolate the structure of 21 structurally distinct single domain antibodies (VHH) to the structure of any and every antibody that binds to human CD1d and functions as required. One could not reasonably or predictably extrapolate the structure of VHH12 to the structure of any and every single domain antibody variant comprising up to 20% amino acid mutations in the CDR sequences, or to the structure of any and every single domain antibody variant comprising up to 10% sequence discrepancy anywhere in VHH SEQ ID NO:12, and still functions as required. Therefore, one could not readily envision members of the broadly claimed genus required to practice the claimed method. 
Given the lack of sufficient representative examples to support the full scope of antibodies required to practice the claimed method, and lack of reasonable structure-function correlation with regard to what critical antibody sequences provide the claimed functions other than VHH SEQ ID NO:12 comprising CDR SEQ ID NOs:33, 54, and 75, the present claims lack adequate written description.
Examiner’s Suggestion: Amend the claims to require/recite the defined VHH SEQ ID NO or to require the defined SEQ ID NOs of all three CDRs 1-3, such as in claims 6 and 7.


Response to Arguments
4.	Applicants argue that the disclosure of VHH12 SEQ ID NO:12 and the data reported thereon in the application in suit provides adequate written description and evidence of possession of the compounds now claims.
The arguments have been considered but are not persuasive. The instant rejection addresses the claim amendments. Applicants have not pointed to any exemplary species of VHH variants comprising up to 20% sequence discrepancy from CDR1-3 SEQ ID NOs:33, 54, and 75, or any exemplary species of VHH variants comprising up to 10% sequence discrepancy from SEQ ID NO:12 that perform the claimed functions. The specification does not provide any structure-function correlation for one to identify which critical amino acids must be conserved and which can be mutated in order to maintain and perform the claimed functions. Given the lack of sufficient representative examples to support the full scope of single domain antibodies required to practice the claimed method, and lack of reasonable structure-function correlation with regards to what critical antibody sequences provide the claimed functions other than VHH SEQ ID NO:12 comprising CDR SEQ ID NOs:33, 54, and 75, the present claims lack adequate written description.


5.	All other rejections recited in the Office Action mailed March 21, 2022 are hereby withdrawn in view of amendments.


6.	Conclusion: No claim is allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642